Citation Nr: 1221325	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for arthritis. 

2. Entitlement to service connection for a right knee disability. 

3. Whether new and material evidence has been presented to reopen the claim of service connection for left knee disability. 

4. Whether new and material evidence has been presented to reopen the claim of service connection for hearing loss. 

5. Whether new and material evidence has been presented to reopen the claim of service connection for hypertension. 

6. Whether new and material evidence has been presented to reopen the claim of service connection for a skin rash.

7. Whether new and material evidence has been presented to reopen the claim of service connection for diabetes. 
REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In June 2010, the Veteran identified VA records at the VA facility in Guam since April 2010 as relevant to his claim.  VA records dated in February 2011from Guam have been associated with the Veteran's file.  These records are dated in February 2011.  There are no records from April 2010.   

As VA will make as many requests as are necessary to obtain relevant VA records unless the records sought do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).  




Accordingly, the case is REMANDED for the following action:

1.  Request VA records from the VA Pacific Islands Health Care System in Guam since April 2010.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  After completing the above development, if additional evidence is received adjudicate the claims accordingly.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


